MEMORANDUM **
Oscar Mardoqueo Escobar-Monterroso (“Escobar”), a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of his appeal from an Immigration Judge’s (“IJ’s”) denial of his request for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review a summary dismissal to determine whether it is “appropriate.” See Casas-Chavez v. INS, 300 F.3d *9321088, 1089 (9th Cir.2002). We deny the petition.
The BIA summarily dismissed Escobar’s appeal because his notice of appeal stated that he would file a supplemental brief but he faded to do so. In his petition for review, Escobar only challenges the IJ’s decision and does not contest the BIA’s summary dismissal of his administrative appeal. Therefore, he has waived his right to challenge the BIA’s decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
We do not consider Escobar’s contentions regarding the IJ’s underlying decision because there issues were not first considered by the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.